11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Ex parte James Carrillo Garcia,              * Original Habeas Corpus Proceeding

No. 11-22-00012-CR                           * January 20, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has considered James Carrillo Garcia’s application for writ of
habeas corpus and concludes that the application for writ of habeas corpus should
be dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the application for habeas corpus is dismissed.